EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brick G. Power (Reg. 38,581) on 3/31/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1.  (Currently Amended) An adjustable bed foundation, comprising:
an adjustable frame with a support surface, a bottom surface opposite from the support surface, and a plurality of lateral side surfaces adjoining the support surface and the bottom surface;
at least one height adjuster that selectively raises and lowers at least a portion of the adjustable frame;
a first fabric covering an upper extent of the support surface;
a second fabric at least partially covering the plurality of lateral side surfaces and secured to the first fabric covering the upper extent of the support surface; and
an oscillator disposed within the adjustable frame; and
the upper extent of the support surface and in a manner that enables vibration of a mattress resting on the support surface.

Claim 3.  (Currently Amended) The adjustable bed foundation of claim 1, further
comprising:
a sash secured to:
the second fabric adjacent a corner between the upper extent of the support surface and a lateral side surface of the plurality of lateral side surfaces;
a corner between the bottom surface and the lateral side surface; and 
the second fabric over the lateral side surface, between the upper extent of the support surface and the bottom surface.

Claim 5.  (Currently Amended) The adjustable bed foundation of claim 3, wherein the sash is secured to the second fabric along at least one edge of the sash.

Claim 6.  (Currently Amended) The adjustable bed foundation of claim 3, wherein the sash is secured to the second fabric perpendicular to the corner between the upper extent of the support surface and a lateral side surface.

second fabric along an entire length of the corner between the upper extent of the support surface and the bottom surface.

Claim 8.  (Currently Amended) The adjustable bed foundation of claim 3, wherein an edge of the sash is secured to the first fabric covering the upper extent of the support surface.

Claim 23.  (Currently Amended) An adjustable bed, comprising:
a cushioning element comprising an elastomeric material;
an adjustable frame with a support surface on which the cushioning element rests, a bottom surface opposite from the support surface, and a plurality of lateral side surfaces that extend between an upper extent of the support surface and the bottom surface;
at least one height adjuster that selectively raises and lowers a portion of the adjustable frame;
a first fabric covering the upper extent of the support surface;
a second fabric at least partially covering the plurality of lateral side surfaces and secured to the first fabric covering the upper extent of the support surface;
an oscillator disposed within the adjustable frame; and
a flexible fastener securing the oscillator to the adjustable frame in a manner that enables selective vibration of the cushioning element, the selective vibration being optimized for distribution throughout the elastomeric material of the cushioning element, 

Claim 24.  (Currently Amended) The adjustable bed foundation of claim 23, further comprising:
a sash secured to: 
the second fabric adjacent to a corner between the upper extent of the support surface and a lateral side surface of the plurality of lateral side surfaces;
a corner between the bottom surface and the lateral side surface; and
the second fabric over the lateral side surface, between the upper extent of the support surface and the bottom surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 23.
Regarding independent claims 1 and 23, the closest prior art of record, U.S. Patent Application Publication 2011/0010860 to Grimes and U.S. Patent Application Publication 2009/0177327 to Turner teach an adjustable bed including an adjustable frame having a height adjuster, and oscillator, and a flexible fastener holding the oscillator to the adjustable frame.  Turner also teaches a fabric that covers portions of the support surface of an adjustable bed.  However, in view of the agreed-upon Examiner Amendment (see above), the prior art of record does not teach nor fairly suggest an oscillator disposed within the support surface and wherein an upper extent of the oscillator is flush with an upper extent of the support surface in combination with the other limitations in the claim.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/1/2021